IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

MICHAEL MOBLEY, BY AND                NOT FINAL UNTIL TIME EXPIRES TO
THROUGH HIS FATHER AND                FILE MOTION FOR REHEARING AND
NATURAL GUARDIAN,                     DISPOSITION THEREOF IF FILED
DAVID MOBLEY,
                                      CASE NO. 1D16-1502
      Appellant,

v.

STATE OF FLORIDA,
AGENCY FOR HEALTH CARE
ADMINISTRATION,

      Appellee.

_____________________________/

Opinion filed February 7, 2017.

An appeal from an order of the Division of Administrative Hearings.

Floyd B. Faglie, Staunton & Faglie, PL, Monticello, for Appellant.

Alexander R. Boler, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED. See Giraldo v. Agency for Health Care Administration, 41 Fla.
L. Weekly D2743 (Fla. 1st DCA Dec. 12, 2016).

ROWE, RAY, and M.K. THOMAS, JJ., CONCUR.